376 U.S. 222 (1964)
MARTIN, SECRETARY OF STATE OF TEXAS, ET AL.
v.
BUSH ET AL.
No. 675.
Supreme Court of United States.
Decided March 2, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS.
Waggoner Carr, Attorney General of Texas, Albert P. Jones and Hawthorne Phillips, First Assistant Attorneys General, Mary K. Wall, Assistant Attorney General, Will D. Davis and Frank C. Erwin, Jr. for appellants.
William B. Cassin and Thad T. Hutcheson for appellees.
*223 PER CURIAM.
The motion to affirm is granted and the judgment is affirmed on the authority of Wesberry v. Sanders, ante, p. 1, without prejudice to the right of the appellants to apply by April 1, 1964, to the District Court for further equitable relief in light of the present circumstances including the imminence of the forthcoming election and "the operation of the election machinery of Texas" noted by the District Court in its opinion.[*] The stay heretofore granted by MR. JUSTICE BLACK is continued in effect pending timely application for the foregoing relief and final disposition thereof by the District Court.
MR. JUSTICE CLARK joins this disposition, but upon the grounds stated in his separate opinion in Wesberry v. Sanders, ante, p. 18.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART would reverse the judgment below for the reasons stated in their dissenting opinions in Wesberry v. Sanders, ante, pp. 20, 50.
NOTES
[*]  224 F. Supp. 499, 513.